DETAILED ACTION
This Office action is in response to the RCE filed 29 January 2021. Claims 1-11 and 13-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For the independent claims (lines 2-5 of claim 1, corresponding portions of other claims), it is not clear which “communicating” is “in a first frequency band”: communicating a resource configuration, or communicating an unscheduled PUSCH.
For the independent claims (line 11 of claim 1, corresponding portions of other claims), the claim is indefinite in the case where the unscheduled PUSCH includes only unscheduled uplink data, because the claim also requires the inclusion of a UCI report.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 13-17, and 24-27, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) in view of Froberg Olsson et al. (US 2017/0257848).
For Claims 1, 14, and 24, Myung teaches a method of wireless communication, an apparatus comprising a transceiver (see paragraph 23), and a non-transitory computer-readable medium having program code recorded thereon (see paragraphs 422, 424), the method comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a resource configuration for communicating an unscheduled physical uplink shared channel (PUSCH) signal in a first frequency band (see paragraphs 301-303); and 
communicating, by the first wireless communication device with the second wireless communication device in the first frequency band based on the resource configuration, the unscheduled 
Though Myung does indicate the inclusion of a HARQ identifier and also refers to HARQ ACK/NACK in the uplink (see paragraphs 139-145), Myung as applied above is not explicit as to, but Froberg Olsson teaches communicating, by the first wireless communication device with the second wireless communication device in a second frequency band different from the first frequency band, an uplink control information (UCI) report request (see paragraphs 11, 12, 21); and 
wherein the unscheduled PUSCH signal further includes a UCI report including hybrid automated repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) information in response to the UCI report request in the second frequency band (see paragraphs 40, 41, 80).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include HARQ ACK/NACK information in a UCI report as in Froberg Olsson when providing uplink control information as in Myung. The motivation would be to improve throughput in New Radio.
For Claims 2, 15, and 25, Myung further teaches the method, wherein the resource configuration indicates a resource allocated for the unscheduled PUSCH signal (see paragraph 304).  
For Claims 3, 16, and 26, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the UCI report further includes channel state information (CSI) (see paragraph 40).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include CSI as in Froberg Olsson when providing uplink control information as in Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known feedback in a known manner.
For Claims 4, 17, and 27, Myung further teaches the method, wherein the unscheduled PUSCH signal includes the unscheduled UCI multiplexed with the unscheduled uplink data (see paragraphs 278, 300, 302).  
For Claim 13, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the second frequency band is at a higher frequency than the first frequency band (see paragraph 80: the UL and DL carriers are associated with respective, different frequency bands, one is necessarily higher than the other).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to arrange transmissions on UL and DL bands as in Froberg Olsson when managing the communications in the system of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing overhead on downlink channels.

Claims 5-6, 8-10, 18-19, 21-23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) and Froberg Olsson et al. (US 2017/0257848) as applied to claims 1, 14, and 24 above, and further in view of Yang et al. (WO2019/030237).
For Claims 5 and 18, though Myung is at least implicit as to the PUSCH signal not including uplink data (see paragraph 358: the NDI indicates whether new data is present), the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal does not include any uplink data (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to not include uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently indicating resource usage.
For Claims 6, 19, and 28, the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal includes the unscheduled UCI multiplexed with the HARQ ACK/NACK information and at least one of channel state information (CSI) part 1 or CSI part 2 (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 8, 21, and 30, Yang as modified by Myung and Froberg Olsson above further teaches the method, wherein the unscheduled PUSCH signal further includes the unscheduled uplink data multiplexed with the unscheduled UCI, the HARQ ACK/NACK information, and the at least one of the CSI part 1 or the CSI part 2 (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claims 9 and 22, as shown above, Myung teaches the unscheduled UCI while Froberg Olsson teaches the UCI report including the HARQ ACK/NACK information which are necessarily conveyed in coded bits; while these references as applied above are not explicit as to, Yang teaches the method, wherein the unscheduled PUSCH signal includes coded bits for at least one of channel state information (CSI) part 1, CSI part 2, or the unscheduled UCI (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Yang when implementing the method of Myung. One of ordinary skill 
For Claims 10 and 23, the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal includes coded bits for the unscheduled uplink data multiplexed with the coded bits for the HARQ ACK/NACK information and the at least one of the CSI part 1, the CSI part 2, or the unscheduled UCI (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.

Claims 7, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), and Yang et al. (WO2019/030237) as applied to claims 1, 6, 14,, 19, 24, and 28 above, and further in view of Li et al. (US 2018/0206225).
For Claims 7, 20, and 29, the references as applied above are not explicit as to, but Li as modified by Yang above teaches the method, wherein the HARQ ACK/NACK information, the unscheduled UCI, and the at least one of the CSI part 1 or the CSI part 2 are rate matched in the unscheduled PUSCH signal (see paragraphs 21, 27, claim 2, paragraph 37).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use rate matching as in Li when implementing the method of Myung and Yang. The motivation would be to enhance frequency diversity.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) and Froberg Olsson et al. (US 2017/0257848) as applied to claim 1 above, and further in view of Koorapaty et al. (US 2020-0059321).
For Claim 11, the references as applied above are not explicit as to, but Koorapaty teaches the method, wherein the communicating the unscheduled PUSCH signal includes: communicating, by the first wireless communication device with the second wireless communication device, the UCI report based on a predetermined periodicity (see paragraph 72).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the periodic UCI as in Koorapaty when providing UCI in unscheduled PUSCH as in Myung. The motivation would be to efficiently use available resources for transmitting known reports.

Response to Arguments
The amendment filed 29 January 2021 has been entered.
The previous objection is withdrawn in light of the amendment.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. (US 2019/0082452) teaches a method for eliciting UCI reports in a carrier aggregation system. Tomeba et al. (US 2019/0394798) teaches a system for configuring a UE for autonomous transmissions on an unlicensed frequency band.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/2/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466